Citation Nr: 0633727	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a disability manifested 
by aching joints, muscle cramps and left ankle pain.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1996 and had additional active duty for training 
service from September 1975 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a chronic 
condition manifested by aching joints or muscle cramps due to 
any event or incident of his period of active service.  

2.  The currently demonstrated left ankle changes and joint 
pain as likely as not are the result of an injury sustained 
during the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by aching joints or muscle cramps due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303 (2006).  

2.  By extending the be benefit of the doubt to the veteran, 
his disability manifested by left ankle changes with joint 
pain is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in July 2002 and September 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed April 2003 rating decision.  Thus, 
as indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  
  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the service medical records shows that 
the veteran reported experiencing swollen or painful joints 
and cramps in the legs on Reports of Medical History in 
January 1983, November 1988, September 1991 and July 1996.  

However, the corresponding January 1983, November 1988, and 
September 1991 examination reports contain no notations 
indicating complaints or symptoms pertaining to swollen or 
painful joints or cramps in the legs.  

The Board notes that the July 1996 examination report does 
contain a notation indicating a complaint pertaining to 
painful joints.  The Board also observes that the veteran was 
seen in January 1992 for complaints of muscle cramps.  

Subsequent to service, during a January 1997 VA examination, 
the veteran reported experiencing aching joints and muscle 
cramps in the legs.  In addition he reported having bilateral 
knee and ankle pain.  

Upon examination, his joints were noted to be within normal 
limits.  The examination showed no abnormalities or 
deformities of bilateral knees and ankles.  There was no 
muscle spasm.  There was no obvious or fixed deformity of the 
spine.  The veteran was diagnosed with history of aching 
joints and muscle cramps of legs; bilateral patellofemoral 
syndrome; bilateral ankle pain and low back pain.  

During a November 2002 VA joints examination, the veteran 
reported suffering numerous sprains to his ankles, 
specifically the right ankle, during service.  He had 
recently re-sprained his right ankle.  

The examination revealed tenderness and swelling over the 
right lateral malleolus.  There was no crepitation.  The left 
ankle was normal in appearance.  The foot moved normally on 
the ankles.  

The veteran also complained of having soreness about the 
hips.  There was no history of hip trauma or other direct 
injury.  Hip strength was normal.  The veteran could step 
forward, to the side, and to the rear without pain.  There 
was no tenderness in the hip.  

The veteran also complained of aching in both knees.  He 
reported some stiffness in the knees and the knees were 
described to be loose.  Overall, the veteran described his 
symptoms as some ache.  The examination revealed normal range 
of motion.  There was no crepitation or tenderness.  There 
was no excess pain or crepitation in deep knee bending.  

The veteran was diagnosed with patellofemoral syndrome of the 
knees; remote sprain of right ankle with residual tenderness; 
history of remote left ankle sprain.  The hip diagnosis was 
that of normal hip.  

From October 2002 to March 2003, the veteran received 
treatment at the VA medical center for various medical 
concerns.  In the March 2003 record, the veteran reported a 
history of muscle spasms in the legs.  

In November 2003, the veteran was treated by a private 
physician for bilateral ankle and foot pain.  An examination 
revealed a small focus of abnormal increased tracer 
accumulation at the medial aspect of the right ankle.  The 
examination was silent as to any abnormalities or deformities 
of the left ankle.  There was no other localizing abnormality 
in the right or left foot.  

In a December 2003 statement, a private medical examiner 
reported that an MRI of the left ankle showed history of a 
partial tear to the talofibular ligament as well as fluid 
accumulation in the sinus tarsi, probably from chronic 
inflammation.  The private examiner opined that complaints of 
chronic pain and objective evidence of degenerative changes 
support a claim for disability benefits.  

During a January 2006 VA examination, the veteran reported a 
history of right foot sprain and right calf pain while in 
service.  The veteran reported injuring his left ankle in 
service, although he never complained of the injury in 
service.  

The veteran reported having the following symptoms: pain, 
weakness, stiffness, swelling, heat and redness, instability 
or giving way, "locking," fatigability, and lack of 
endurance.  He described these symptoms as generalized in 
nature rather than pertaining to a specific joint or 
localized area.  

The veteran reported that these generalized joint pains 
mostly affected the feet.  He described a stiffness of the 
joints.  He reported the symptoms were constant.  He reported 
that the condition did not affect his usual occupation or 
activities of daily living.  

The examination revealed normal range of motion in the hip 
joints.  Also, there was normal range of motion in the knee 
joints.  The examiner did note minimal joint line tenderness 
of both patella on deep pressure.  The veteran had normal 
range of motion in the left ankle joint.  The range of motion 
in the right ankle joint was slightly limited.  

The veteran did not have significant pain in rage of motion 
testing.  There was no additional limitation to range of 
motion because of pain, fatigue, weakness, or lack of 
endurance.  There was no objective evidence of painful 
motion, edema, instability, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  
There was no ankylosis of the joints.  

The X-ray results revealed a normal left ankle.  Overall the 
examination revealed normal bilateral hip; normal bilateral 
knee with mild patellofemoral pain symptoms as established 
before; remote right ankle sprain with mild functional 
impairment; and history of left ankle pain with no 
significant functional impairment.  Additionally there was no 
evidence of degenerative changes of the left ankle.  

The VA examiner opined that veteran's left ankle was normal 
with no evidence of any functional disability.  As to the 
veteran's claim, the examiner concluded that there was no 
clinical diagnosis or functional disability.  Thus an opinion 
as to etiology could not be offered without resorting to mere 
speculation.  

Here, the Board currently can find no medical basis for 
concluding that the veteran currently has a chronic disorder 
manifested by aching joints or muscle cramps due to any event 
or incident of his period of active service.  

The Board is aware that a private medical examiner opined in 
a December 2003 medical statement.  However, the Board notes 
that the probative value of a medical opinion largely depends 
upon the extent to which such an opinion was based on a 
thorough review of a veteran's medical history, as contained 
in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

In this regard, there is no indication that this statement 
was issued after a thorough review of the claims file.  By 
contrast, the VA examiner reviewed the claims file in 
conjunction with the January 2006 VA examination.  

The only other evidence of record supporting the claim 
includes the veteran's various lay statements.  However, he 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinions cannot constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988; YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Therefore, the preponderance of the evidence is against the 
claim of service connection for a disability manifested by 
aching joints or muscle cramps.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

The record does show that the veteran has reported having had 
left ankle sprains or injuries during service.  While the 
recent VA examination found no degenerative changes of the 
left ankle, the MRI performed in 2003 did show changes that 
would be specific for a sprain-type injury.  

As such, the evidence is in relative equipoise in showing 
that the veteran has left ankle disability as the residual of 
injury sustained during his extensive period of active 
service.  In resolving all reasonable doubt in the veteran's 
favor, service connection for the residuals of a left ankle 
sprain is warranted.  



ORDER

Service connection for a disability manifested by aching 
joints or muscle cramps is denied.  

Service connection for the residuals of a left ankle sprain 
is granted.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


